Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 18, 2018

The Court of Appeals hereby passes the following order:

A19D0076. BRANDON CRAIG WOOD v. THE STATE.

      In 2015, Brandon Wood was convicted of obstruction and shoplifting, and the
trial court imposed a sentence that included a period of probation. In September
2017, the trial court revoked two years of Wood’s probation after he was arrested for
aggravated assault and another obstruction charge. Wood then filed a motion to
reduce or modify his sentence, which the trial court denied in an order entered on
June 26, 2018. On August 23, 2018, Wood filed this application for discretionary
review. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Wood’s application is untimely, as it was filed 58 days after entry
of the order he seeks to appeal. Accordingly, this application is hereby DISMISSED
for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.